OPINION — AG — PROPERTY MAY BE SOLD FOR AD VALOREM TAXES AND SPECIAL ASSESSMENT LIENS OR FOR EITHER OF SUCH LIENS, BUT SALE AND RESALE ONLY DISCHARGES THE PROPERTY FROM THE LIEN FOR WHICH PROPERTY WAS SOLD. PROPERTY SOLD FOR AD VALOREM TAXES ONLY DOES NOT CANCEL OR DISCHARGE SPECIAL ASSESSMENT LIENS AND PROPERTY SOLD FOR SPECIAL ASSESSMENT LIENS ONLY DOES NOT CANCEL OR DISCHARGE THE LIEN FOR AD VALOREM TAXES. PROPERTY SOLD FOR BOTH AD VALOREM TAXES AND SPECIAL ASSESSMENT LIENS EFFECTS THE DISCHARGE OF SUCH PROPERTY FROM BOTH LIENS, AND THIS IS TRUE WHETHER THE PURCHASER BE THE COUNTY OR AN INDIVIDUAL. (W. J. MONROE)